By JUDGE DONALD H. KENT
This matter came before the Court upon the complainant’s motion to vacate an arbitration award. The defendant was awarded $10,000.00 by the National Association of Securities Dealers alleging that the complainant had sold him a defective fraudulent investment program. The complainant seeks to set aside the award as being time barred.
There is no record of the proceedings before the arbitrator and the arbitrator is not required to file an opinion. The arbitrator’s decision should be allowed to stand if any ground can be inferred from the facts upon which the arbitrator could have based the award. Sobel v. Hertz, Warner & Co., 469 F.2d 1211, 1216 (2d Cir. 1972).
The arbitrator could have based his decision upon a cause of action for fraud under Virginia law and determined that the fraud was discovered or should have been discovered only when the California Court made its decision regarding the legitimacy of the tax losses.
The Court finds that any error made by the arbitrator was not palpable or in manifest disregard of the law.